DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.

Drawings

Figures 3, 4A-4B and 5A-5D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified 
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Komaki [US 2018/0259863 A1] in view of Mathijssen et al. [US 2015/0234290 A1].

Regarding claim 1, Komaki discloses a measurement apparatus (Fig. 6) that measures a position of an object (40) that includes a first mark and a second mark (as shown in Fig. 2), the first mark being used for measuring a position of the object in a first measurement direction and the second mark being used for measuring a position of the object in a second measurement direction different from the first measurement direction (paragraph [0040]), the measurement apparatus comprising: 
an image capturing unit (5) configured to capture the first mark and the second mark in a state where the first mark and the second mark are contained in a field of view (paragraph [0044]); and 

wherein the first polarized light obliquely illuminates the first mark without the first mark being illuminated with the second polarized light, and light from the first mark illuminated with the first polarized light is incident on the image capturing unit (paragraph [0057] teaches angular distribution, wherein detection of a mark for measuring the position only in the X-direction and detection of a mark for measuring the position only in the Y-direction can be temporally separated, and thus a light beam that is not to be used to measure the position can be prevented from being mixed into a detection signal (light-receiving element 5) in the form of a scattered light beam), and 
wherein the second polarized light obliquely illuminates the second mark without the second mark being illuminated with the first polarized light, and light from the second mark illuminated with the second polarized light is incident on the image capturing unit (paragraph [0057] teaches angular distribution, wherein detection of a mark for measuring the position only in the X-direction and detection of a mark for measuring the position only in the Y-direction can be temporally separated, and thus a light beam that is not to be used to measure the position can be prevented from being mixed into a detection signal (light-receiving element 5) in the form of a scattered light beam).

Komaki does not explicitly teach a first polarized light for illuminating the first mark such that a first polarization direction of the first polarized light when being incident on the first mark is parallel to the first measurement direction; and second polarized light for illuminating 
	However, Komaki discloses a measurement apparatus comprising an optical element that deflects the angle of a light beam, such as a diffractive optical element, a microlens array, a spatial modulator (digital mirror array), or a prism (paragraph [0046]), a polarization element (paragraph [0053]) and an aperture stop (20) allows a portion of a light beam that is to be used to illuminate an alignment mark to pass through its aperture portion and blocks the remaining portion of the light beam (paragraph [0045]) so as to reduce the influence of scattered light (as shown in Fig. 11). Further, Mathijssen et al. discloses wherein one of the p-type or s-type polarization is substantially parallel to the first direction and the other one of the p-type or s-type polarization is substantially perpendicular to the first direction, wherein the p-type polarization is orthogonal to the s-type polarization (paragraph [0048]).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide parallel polarized light for each of the first and second measurement direction, as taught by Mathijssen et al. in the system of Komaki because such a modification allows for improved accurate position measurements.

Regarding claim 2, Komaki discloses further comprising: an illumination optical system configured to illuminate the first mark and the second mark, wherein the polarizing element is included in the illumination optical system (paragraph [0053], see also claim 10).

Regarding claim 3, Komaki discloses wherein the polarizing element is arranged on a pupil plane of the illumination optical system (paragraph [0053]).

Regarding claim 4, Komaki in view of Mathijssen et al. discloses further comprising: an optical element configured to generate, using light from a light source, first light having a first angle distribution and second light having a second angle distribution different from the first angle distribution, wherein the polarizing element generates the first polarized light from the first light generated by the optical element and the second polarized light from the second light generated by the optical element (paragraph [0053], see also claim 10 of Komaki and paragraph [0048] of Mathijssen et al.).

Regarding claim 5, Komaki discloses wherein the optical element (1) is formed by one member which includes a region for generating the first light and a region for generating the second light (as shown in Fig. 6).

Regarding claim 6, Komaki discloses wherein the polarizing element is arranged on an optical path between the optical element and the object (paragraph [0053]).

Regarding claim 7, Komaki in view of Mathijssen et al. discloses wherein the polarizing element adjusts the polarization state such that the first polarization direction of the first polarized light is formed to the first angle distribution by the optical element, and in the second polarization direction of the second polarized light is formed to the second angle distribution by the optical element (paragraph [0053], see also claim 10 of Komaki and paragraph [0048] of Mathijssen et al.).

Regarding claim 8, Komaki discloses wherein the optical element includes at least one of a diffraction optical element, a microlens array, or spatial light modulator (paragraph [0046]). 

Regarding claim 9, Komaki discloses wherein further comprising a plurality of types of optical elements and a changing unit configured to change one optical element, among the plurality of types of optical elements, to be arranged on the optical path (paragraph [0046]).

Regarding claim 10, Komaki discloses further comprising a plurality of types of polarizing elements and a changing unit configured to change one polarizing element, among the plurality of types of polarizing elements, to be arranged on the optical path (paragraph [0046]).

Regarding claim 11, Komaki discloses wherein the polarizing element includes at least one of a polarizer, an optical rotator, or a waveplate (paragraph [0053]).

Regarding claim 13, Komaki discloses a lithography apparatus that forms a pattern on a substrate, the lithography apparatus comprising: the measurement apparatus and configured to measure a position of the substrate as the object; and a control unit configured to control the position of the substrate based on a measurement result obtained by the measurement apparatus (as shown in Fig. 1).

Regarding claim 14, Komaki discloses a method of manufacturing an article (paragraph [0001]), the method comprising: 


Regarding claim 16, Komaki discloses wherein the first polarization direction is a polarization direction having an amplitude in the first measurement direction, and the second polarization direction is a polarization direction having an amplitude in the second measurement direction (paragraphs [0056]-[0059], see also Fig. 13).

Regarding claim 17, Komaki in view of Mathijssen et al. discloses wherein: the first polarized light includes a plurality of first light beams each of which is obliquely incident on the first mark in a direction perpendicular to the first measurement direction, and the second polarized light includes a plurality of second light beams each of which is obliquely incident on the second mark in a direction perpendicular to the second measurement direction (paragraph [0053], see also claim 10 of Komaki and paragraph [0048] of Mathijssen et al.).

Regarding claim 18, Komaki in view of Mathijssen et al. discloses further comprising: an aperture stop that includes a plurality of first aperture portions through which the first polarized light is transmitted, and a plurality of second aperture portions through which the second polarized light is transmitted, wherein a plurality of first light beams generated by transmitting the first polarized light through the plurality of first aperture portions are obliquely incident on the first mark in a direction perpendicular to the first measurement direction, and wherein a plurality of second light beams generated by transmitting the second polarized light through the plurality of second aperture portions are obliquely incident on the second mark in a direction perpendicular to the second measurement direction (paragraphs [0044]-[0060] of Komaki and paragraph [0048] of Mathijssen et al.).

Response to Arguments

Applicant’s arguments with respect to claims 1-11, 13, 14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882